The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 58-63, and 66-79 are pending for examination.
Election/Restriction
Applicant’s election of Group I, claim 58 and new claims 66-79 in the reply filed on 11/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 59-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73-74, and 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73 recites the limitation "the ovary is a biopsy from an ovary" in claim 58.  There is insufficient antecedent basis for this limitation in the claim.  Claim 58 recites “contacting 
 Claim 73 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated above, claim 73, which depends from claim 58, recites the limitation “the ovary.” The term “the ovary” is interpreted as broader in scope than the term “primordial ovaries,” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 74 recites the phrase “suitable solvent,” this phrase is indefinite because it is unclear what characteristics are necessary to determine whether a solvent is “suitable.”
Claims 76-77 recites the limitation "the concentration of said compound" in claim 58.  There is insufficient antecedent basis for this limitation in the claim.  Claim 58 does not recite “a concentration of said compound.” 
Claim 78 recites the limitation "said incubation time" in claim 58.  There is insufficient antecedent basis for this limitation in the claim. Claim 58 does not recite an “incubation time.”
Claim Objections
Claim 58 is objected to because of the following informalities:  Claim 58 recites multiple terms representing protein symbols, however the claim does not provide a definition of these terms.  According to MPEP 608.01(m), “[R]eference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58 and 66-67, 70-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (PLOS, September 2012 | Volume 7 | Issue 9 | e45043, pages 1-8), in view of Yamashita et al. (2012; of record) and Chansela et al. (2012).
Claim 58 recites a method for screening for a compound that regulates follicle maturation, wherein said method comprises: 
	a. contacting primordial ovaries with a compound known to regulate the activity at least one protein target selected from the group consisting of DPP4, MAP1A, TLR3, HDAC4, POLE2, GGCX, GRM8, SMO, JAK2, COL12A1, KCNB1, PRLR, PRKCI, IL3RA, STS, CDK1, NTRK2, GANC, PSEN2, PLCL1, HDAC6, FGFR2, GABRE, PTPN1, XDH, DCK, TSHR, LEPR, WEE1, DBH, PRKCB, TUBD1, PIM2, BMI1, XK, IMVPDH1, TUBA3C/TUBA3D, ALOX12, CD274, AOC3, CASP9, SLC52A2, ITGB7 and LIPF; and 
	b.  quantifying the amount of primordial follicles and/or primary follicles relative to a control to determine whether said compound is capable of regulating follicle maturation.
Regarding claims 58, 66-67, and 76-77, Wang et al. taught that Protein kinase C (PKC) is involved in gonadotrophin-induced oocyte maturation.  Wang et al. examined the effect of follicle stimulating hormone (FSH) on the expression of Protein Kinase C.  Wang et al. observed that FSH  and I inhibitor Gö6976 (100nM) completely blocked FSH function in a does dependent manner. (See abstract).
Since inhibition of PKC  and I is known in the art to block the function of follicle stimulating hormone.  It would have been obvious to a person of ordinary skill in the art, at the effective filing date of the instant application, to have screened other compounds known to inhibit PKC  or I, for the ability to regulate follicle maturation.  A person of ordinary skill in the art would have been motivated to screen other known inhibitors of PKC  or I, such as sotrastaurin (A compound that regulates activity of protein kinase C beta, see Yamashita et al., “sotrastaurin, a New Selective Protein Kinase C Inhibitor, on the Way”, Transplantation, 2012 January; 93(2):146-147, which teaches sotrastaurin as in inhibitor of protein kinase C I), to see if it plays a role in follicle maturation because of the known role of PKC in this process (Wang et al. 2012).
Regarding claim 70-71, Wang et al. teach treatment of follicles in vitro, see abstract. 
Regarding claim 72, it would have been obvious to a person of ordinary skill in the art to verify the use of PKC inhibitors to regulate follicle maturation in humans to develop potential therapeutics for regulating fertility in a human.
Regarding claim 73, Wang et al. teach that the follicles were removed from mouse ovaries by manual dissection, see page 2 (Follicle Isolation and Culture).
Regarding claims 74-75 and 78, Wang et al. teach the effect of the PKC inhibitor, and control on FSH activity, see page 3 (Results section, and Figures 1A and 1B).
Regarding claim 79, Applicant’s specification page 45 lines 1-3, state that hematoxylin and eosin staining of tissues embedded in paraffin sections is a standard technique.  Therefore, it would 
Therefore, the invention as a whole would have been prima face obvious over Wang et al. in view of Yamashita et al. and Chansela.  One of ordinary skill in the art would have been motivated to combine the cited references (at the effective filing date) in the design of the instant invention, because Wang et al. teach regulators of PKC directly influence the activity of FSH in a concentration dependent matter. Wang et al. further teach that FSH plays a significant role in follicle maturation.  
Claims 58 and 68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasswimmer et al. (WO2014/085523A1).
Regarding claim 58, Strasswimmer et al. teach that “FSH is necessary for selection and growth of ovarian follicles and for the production of estrogens from androgen substrate.” (See ¶ [0062]).  Strasswimmer et al. teach methods for modulating follicle stimulating hormone (FSH) signaling, comprising administering an Hh pathway modulator, thereby modulating FSH signaling. (Page 66).
The reference also teaches a method for identifying agents that suppress ovarian function.  The method involves screening Hh pathway polypeptides for the identification of agents that suppress ovarian function. See pages 66-69 of this WIPO document:

    PNG
    media_image1.png
    211
    619
    media_image1.png
    Greyscale

Potential agents useful in the method are described at ¶ [0108], where “[a]n agent that increases expression or activity of a Ptc, Hhip, and/or SuFu polypeptide, or an agent that decreases expression or activity of an Hh, Cdo, Boc, Gasl, Smo, or Gli polypeptide can be identified as an agent that can be used to treat a gynecologic disorder.”
The screening method for Hh pathway modulators for treating a gynecologic condition can be determined by employing both in vitro  and in vivo assays, see ¶ [0085].
Regarding claims 68-72, Example 1 of Strasswimmer et al. teach the in vivo treatment of a human patient with Vismodegib, an inhibitor of Hh signaling.  Transvaginal ultrasonography revealed normal ovaries, bilaterally containing multiple pre-antral follicles, see ¶ [0116]. These findings suggested that the hedgehog pathway may be involved in FSH cell signaling action at the ovarian follicle level wherein normal FSH action is blocked interrupting the negative feedback mechanism of FSH suppression via estradiol and inhibin, see ¶ [0117].
It would have been obvious to the person of ordinary skill in the art to use modulators of the Hh pathway, such as SMO listed above, for regulating follicle maturation as set forth in the instant claims.  One of ordinary skill in the art would have been motivated to design a screen for identifying regulators of follicle maturation by testing modulators of Hh signaling because 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699